DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Daniel Brean on 2/23/22.

The application has been amended as follows: 
Amend claim 3 as follows:
Change “close” to –closer— in line 10 of the claim

Amend claim 7 as follows:
Add –to—after “related” in line 4 of the claim

Amend claim 8 to read as follows:


Amend claim 11 as follows:
Change “close” to –closer—in line 9 of the claim.

Amend claim 15 as follows: 
Add –to—after “related” in line 4 of the claim


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims in this application have been allowed because the prior art of record does not disclose or render obvious a system or a method as disclosed in independent claims 1 and 9. 
The closest prior art reference is Stenqvist (US 2018/0140793). Stenqvist teaches a breathing apparatus with a processor which determines tidal volume and transpulmonary pressure based on pressure and flow (paragraph 43, paragraph 61), determine an airway resistance and elastance (paragraph 58) to determine transpulmonary pressure. (paragraph 20, paragraph 43) Stenqvist teaches optimizing peep using difference in lung volumes. (paragraph 44) 
However, the specific determination of transpulmonary pressure as disclosed by the claim of “wherein determining the transpulmonary pressure of the subject based on the information in the output signals comprises: determining an airway resistance (R)and elasticity (E) based on Q and Pao; determining alveolar pressure (Pal) and muscular pressure (Pmus) in the subject based on R and E and determining the transpulmonary pressure based on Pal and Pmus” is not disclosed in the prior art. 
Thus, as none of the prior art discloses all of the functional and structural limitations of the claims, the application is in condition for allowance. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET M LUARCA whose telephone number is (303)297-4312. The examiner can normally be reached 6:00 am - 3:00 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARGARET M LUARCA/Primary Examiner, Art Unit 3785